Citation Nr: 1117426	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  07-03 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from September 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which in part, denied service connection for a psychiatric disability other than PTSD.  

In February 2009, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of his testimony is associated with the claims file.  

The case was previously before the Board in June 2009, when it was remanded for examination of the veteran and medical opinions.  The requested development has been completed.  

The issues of entitlement to an initial disability rating in excess of 10 percent for PTSD, and for service connection for the residuals of a shell fragment wound (SFW) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record reveals that the Veteran has a diagnosis of PTSD for which service connection has been established

2.  The evidence of a record reveals that the Veteran has symptoms of depressed mood and/or depression as part of his service-connected PTSD.  

3.  The is no evidence of a current diagnosis depression, or any other psychiatric disorder, as a psychiatric disability independent of the Veteran's service-connected PTSD.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, other than PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  VA must request that the claimant provide any evidence in the claimant's possession that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice in a letter dated October 2005.  This notice substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence.  An April 2006 letter complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the duty to notify has been satisfied with respect to VA's duty to notify him of the information and evidence necessary to substantiate the claim. See Sanders v. Nicholson, 487 F.3d 88 (Fed. Cir. 2007).

VA has obtained service personnel records; service treatment records; obtained VA treatment records; assisted the Veteran in obtaining evidence; afforded the Veteran an examination; and, afforded the him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision at this time.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Psychoses may be presumed to have been incurred during active military service if they become manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The record does not reveal that the Veteran had any psychoses manifested to a degree of 10 percent within the first year following active service.  38 C.F.R. § 3.384.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

A January 2000 VA treatment record indicates that the Veteran was seen for a general medical follow-up for depression.  This note indicates that the Veteran was being treated with Prozac, but that his anti-depressant medication was recently discontinued.  The assessment was "depression."  An April 2002 VA treatment record indicated symptoms of depression, sadness, and lack of motivation.  The assessment was depression.  

In April 2009 the Veteran was seen for an initial evaluation by VA psychiatric service.  Initial evaluation noted symptoms of depressed mood.  After full psychiatric intake evaluation, the diagnosis was chronic PTSD.  

A VA psychiatric treatment record dated in April 2009 reveals a diagnoses of PTSD along with symptoms of depressed mood being present.  Similar findings are indicated in VA outpatient psychiatric records dated in June 2010.

In December 2009 a VA Compensation and Pension examination of the Veteran was conducted.  Again the diagnosis was PTSD.  Mental status examination did reveal symptoms of depressed mood.  

The Veteran's claim for service connection for a psychiatric disability was initially adjudicated as two separate issues:  entitlement to service connection for PTSD, and entitlement to service connection for depression.  Ultimately service connection was granted for PTSD in a November 2010 RO rating decision.  Service connection for a psychiatric disability other than PTSD, including depression, continued to be denied.   

Recent case law establishes that claims for service connection for psychiatric disabilities, including PTSD, encompass claims for service connection for all diagnosed psychiatric disabilities. Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  

To the extent that the claim for service connection for an acquired psychiatric disability, other than PTSD, is before the Board, service connection must be denied.  VA general medical treatment notes dated in 2000 and 2002 do reveal assessments of depression.  However, more recent psychiatric examination reveals diagnoses of PTSD only.  To the extent that depression and/or depressed mood are indicated in recent VA psychiatric records, they are indicated as symptoms of the Veteran's service-connected PTSD.  

Simply put there is no evidence of a current diagnosis of depression, or any other psychiatric disorder, as a disability separate from the Veteran's PTSD for which service connection has already been established.  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the absence of proof of present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability, other than PTSD.  There is no doubt to be resolved; and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability, other than PTSD, is denied.   

____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


